Electronically Filed
                                                        Supreme Court
                                                        SCPW-14-0001329
                                                        19-FEB-2015
                                                        12:59 PM



                          SCPW-14-0001329

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              NORTH BEACH WEST MAUI BENEFIT FUND,
          a Hawai#i non-profit corporation, Petitioner,

                                vs.

       LAND COURT OF THE STATE OF HAWAI#I, ADMINISTRATIVE
        DIRECTOR OF THE COURTS, and CHIEF STAFF ATTORNEY
                OF THE SUPREME COURT, Respondents.


                       ORIGINAL PROCEEDING
                   (1 L.D. CASE NO. 12-1-3039)

  ORDER DENYING MOTION FOR RECONSIDERATION OR FOR CLARIFICATION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner North Beach West Maui
Benefit Fund’s “Motion for Reconsideration or for Clarification”,
filed on February 10, 2015 (“Motion”), the declaration attached
thereto and submitted in support thereof, and the record,
          IT IS HEREBY ORDERED that the Motion is denied.
          DATED: Honolulu, Hawai#i, February 19, 2015.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson